                Case 1:15-cv-07109-ALC
                   Case                 Document
                         17-2497, Document         280 Filed
                                           87, 05/13/2019,   05/13/19
                                                           2562275,   Page
                                                                    Page1 of 11 of 1

                                                                                            N.Y.S.D. Case #
                                                                                            15-cv-7109(KBF)
                              UNITED STATES COURT OF APPEALS
                                         FOR THE
                                      SECOND CIRCUIT
                                              _________________

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
      Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
      13th day of May, two thousand and nineteen.

      Before:      Barrington D. Parker,
                   Peter W. Hall,
                   Raymond J. Lohier, Jr.,
                         Circuit Judges.
      ______________________________                                                                May 13 2019

       Lucia Lopez Catzin, et al.,                                 STATEMENT OF COSTS

            Plaintiffs - Appellants,                               Docket No. 17-2497

       v.

       Thank You & Good Luck Corp., Zeng Lan Wang,

            Defendants-Cross-Defendants-Appellees,

       Igor Birzh, et al.,

            Defendants - Appellees,

       Off-Broadway Laundromat Inc., 2167 3rd Ave
       Laundromat LLC,

          Defendants-Cross-Claimants-Appellees.
      ______________________________


             IT IS HEREBY ORDERED that costs are taxed in favor of the Appellants in the amount
      of $1,546.00.

                                                          For the Court:
                                                          Catherine O’Hagan Wolfe,
                                                          Clerk of Court




CERTIFIED COPY ISSUED ON 05/13/2019
